United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10954
                         Conference Calendar



ANGELO DEWELL BRANCH,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:03-CV-355
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Angelo Dewell Branch, Texas prisoner # 478123, appeals the

denial of his 28 U.S.C. § 2241 petition, in which he challenged

the constitutionality of his forced labor while incarcerated.

We affirm.

     Branch’s contention that the district court lacked authority

to deny habeas relief without first ordering the respondent to

answer his petition is frivolous.    A district court is required

to dismiss a habeas petition prior to ordering the respondent to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10954
                                -2-

answer if it plainly appears that the petitioner is not entitled

to relief.   Rule 4 of the Rules Governing Section 2254 Cases.

     Branch raises several constitutional challenges to his

forced labor while imprisoned by the Texas Department of Criminal

Justice; however, he has not addressed the district court’s

determination that such claims are challenges to the conditions

of his confinement and, therefore, not cognizable in a 28 U.S.C.

§ 2241 petition.   He has therefore waived its review, see Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993), and we uphold

the judgment of the district court.

     AFFIRMED.